Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
 	       The terminal disclaimer filed on 06/14/2022 has been reviewed and is accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                                                                                                                                                                               
Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of media devices for playback being configured. However, none of the found prior art adequately discloses the claimed subject matter. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.

The closest found prior art is listed below:
  	U.S. Publication 2008/0092204, which describes configuring and connecting to a media wireless network. 	U.S. Publication 2020/0387339, which describes management of media devices having limited capabilities. 	U.S. Publication 2007/0250636, which describes automated build, deploy, and testing environment for firmware. 	U.S. Publication 2014/0052770, which describes global interactive packet network broadcast station. 	U.S. Publication 2014/0068328, which describes system and method for synchronization of data and recovery of failures during synchronization between two systems. 	U.S. Publication 2009/0222907, which describes data and a computer system protecting method and device. 	U.S. Publication 2006/0085862, which describes method and system for authorizing multimedia multicasting. 	U.S. Patent No. 6,892,307, which describes single sign-on framework with trust-level mapping to authentication requirements. 	U.S. Patent No. 8,880,098, which describes communication server and session control method. 	U.S. Publication 2010/0202755, which describes video recording and playback apparatus.

Conclusion                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                                                                                                                                                                                                                              
/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443